Exhibit 10.1

 

VIASAT, INC.

1996 EQUITY PARTICIPATION PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

(GLOBAL VERSION)

 

 

Grant:          Restricted Stock Units (“RSUs”)

   Name:  

 

Grant Date:

 

 

    

 

 

 

  

 



 

 

 

ELECTRONIC ACCEPTANCE OF RSU AWARD:

 

By clicking on the “ACCEPT” box on the “Grant Acceptance: View/Accept Grant”
Page, you agree to be bound by the terms and conditions of this Restricted Stock
Unit Award Agreement, including any applicable country-specific terms in the
appendix hereto, (together, the “Agreement”) and the 1996 Equity Participation
Plan of ViaSat, Inc. (as amended from time to time, the “Plan”). You acknowledge
that you have reviewed and fully understand all of the provisions of this
Agreement and the Plan, and have had the opportunity to obtain advice of counsel
prior to accepting the grant of RSUs pursuant to this Agreement. You hereby
agree to accept as binding, conclusive and final all decisions or
interpretations of the Compensation and Human Resources Committee of the Board
(the “Committee”) upon any questions relating to this Agreement and the Plan.

 

 

 

  

 



 



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF RSU AWARD:

1.           Grant.  Effective on the Grant Date, you have been granted the
number of shares indicated above of RSUs providing you the right to receive
Common Stock of ViaSat, Inc., a Delaware corporation (the “Company”), as the RSU
vests, in accordance with the provisions of this Agreement and the provisions of
the Plan.

2.           Forfeiture Upon Termination.  Until vested, the RSU shall be
subject to forfeiture in the event of the termination of your employment or
service (as applicable) with the Company and all of its Subsidiaries for any
reason, whether such termination is occasioned by you, by the Company or any of
its Subsidiaries, with or without cause or by mutual agreement (“Termination of
Employment”). Termination of Employment means the Company has determined that
you have stopped providing services to the Company Group (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where you are employed or the terms of your employment
agreement, if any) and will not be extended by any notice period (e.g.,
active services would not include any contractual notice period or any period of
“garden leave” or similar period mandated under employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any); the Committee shall have the exclusive discretion to determine when you
are no longer actively providing services for purposes of your RSU grant
(including whether you may still be considered to be providing services while on
an approved leave of absence).

3.           Transferability.  Until vested, the RSU or any right or interest
therein is not transferable except by will or the laws of descent and
distribution. Until Common Stock is issued upon settlement of the RSU, you will
not be deemed for any purpose to be, or have rights as, a Company shareholder by
virtue of this award. You are not entitled to vote any shares of Common Stock by
virtue of this award.

4.           Vesting.  The RSU will vest and no longer be subject to the
restrictions of and forfeiture under this Agreement in one-fourth (1/4th or 25%)
increments on each anniversary of the Grant Date. Notwithstanding the foregoing,
the RSU shall be fully vested upon your Termination of Employment by reason of
death or permanent disability. “Permanent disability” means that you are unable
to perform your duties by reason of any medically determined physical or mental
impairment which can be expected to result in death or which has lasted or is
expected to last for a continuous period of at least 12 months, as reasonably
determined by the Committee, in its discretion.

5.           Payment After Vesting.   Within ten days following the vesting of
the RSU, you will be issued shares of Common Stock equal to the number of vested
shares, in settlement of the RSU (subject to the withholding requirements
described in Section 6 below, as applicable).

6.           Withholding; Indemnity.

(a)        You understand that you (and not the Company) shall be responsible
for any Tax Liability (as defined below) arising as a result of this Agreement
or the transactions relating to the RSU. You agree to indemnify and keep
indemnified the Company, any Subsidiary and your employing company (the
“Employer”), if different (collectively, the “Company Group”), from and against
any such Tax Liability.

(b)        The Company has the authority to deduct or withhold, or require you
to remit to the Company, an amount sufficient to satisfy any Tax Liability. At
any time not less than five business days before any such Tax Liability arises,
you may satisfy your Tax Liability, in whole or in part, by either: (i) electing
to have the Company withhold from your salary or other cash compensation payable
to you or shares otherwise to be delivered upon settlement of the RSU with a
Fair Market Value equal to the

 

2        



--------------------------------------------------------------------------------

minimum amount of the tax withholding obligation, or (ii) paying the amount of
the Tax Liability directly to the Company in cash. Unless you choose to satisfy
your Tax Liability in accordance with subsection (ii) above, your Tax Liability
will be automatically satisfied in accordance with subsection (i) above. The
Committee or the Board will have the right to disapprove an election to pay your
Tax Liability under subsection (ii) in its sole discretion. In the event your
Tax Liability will be satisfied under subsection (i) above, then the Company,
upon approval of the Committee or the Board, may elect (in lieu of withholding
shares) to instruct any brokerage firm determined acceptable to the Company for
such purpose to sell on your behalf (pursuant to this authorization) a whole
number of shares from those shares of Common Stock issuable to you upon
settlement of the RSU as the Company determines to be appropriate to generate
cash proceeds sufficient to satisfy your Tax Liability. Your acceptance of this
RSU constitutes your instruction and authorization to the Company and such
brokerage firm to complete the transactions described in the previous sentence,
as applicable. Such shares will be sold on the day the Tax Liability arises or
as soon thereafter as practicable. The shares may be sold as part of a block
trade with other participants of the Plan in which all participants receive an
average price. You will be responsible for all broker’s fees and other costs of
sale, and you agree to indemnify and hold the Company harmless from any losses,
costs, damages, or expenses relating to any such sale. To the extent the
proceeds of such sale exceed your Tax Liability, the Company agrees to pay such
excess in cash to you as soon as practicable. You acknowledge that the Company
or its designee is under no obligation to arrange for such sale at any
particular price, and that the proceeds of any such sale may not be sufficient
to satisfy your tax withholding obligation. The Company may refuse to issue any
Common Stock in settlement of your RSU to you until your Tax Liability is
satisfied. To the maximum extent permitted by law, the Company has the right to
retain without notice from shares issuable under the RSU or from salary payable
to you, shares or cash having a value sufficient to satisfy your tax withholding
obligation.

(c)        For purposes of this Agreement, your “Tax Liability” shall mean (i)
all federal, state, local and foreign withholding or other taxes applicable to
your taxable income, plus (ii) if permitted under the laws of the jurisdiction
in which you reside, any liability of the Company Group for income tax,
withholding tax and any social security contributions, payroll tax, fringe
benefit tax, payment on account obligation or other employment related taxes in
any jurisdiction, in each case that may arise as a result of (w) the grant,
vesting or settlement of the RSU, (x) the issuance to you of shares of Common
Stock on the vesting or settlement of the RSU, (y) the disposition of any shares
of Common Stock that were the subject of the RSU, or (z) any other transactions
contemplated by this Agreement. To avoid negative accounting treatment, the
Company may withhold for the Tax Liability by considering applicable minimum
statutory withholding amounts or other applicable withholding rates.

7.           Nature of Grant.  In accepting the grant, you acknowledge,
understand and agree that:

(a)        this agreement, the RSU grant and your participation in the Plan
shall not create a right to employment, shall not be interpreted as forming an
employment or service contract with the Company Group, and shall not interfere
with the ability of the Company Group to terminate your employment or service
relationship (if any);

(b)        you have no right or entitlement to be granted an award of RSU or
shares of Common Stock; the grant of the RSU is voluntary and occasional and
does not create any contractual or other right to receive future grants of RSUs,
or benefits in lieu of RSUs, even if RSUs have been granted in the past;

(c)        the RSU and the shares of Common Stock subject to the RSU are not
intended to replace any pension rights or compensation;

 

3        



--------------------------------------------------------------------------------

(d)        all decisions with respect to future RSUs or other grants, if any,
will be at the sole discretion of the Company;

(e)        the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, to the extent permitted by the Plan;

(f)        you are voluntarily participating in the Plan;

(g)        the RSU and the shares of Common Stock subject to the RSU, and the
income and value of same, are not part of normal or expected compensation for
purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;

(h)        the future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty;

(i)        unless otherwise agreed with the Company, the RSU and any shares of
Common Stock acquired under the Plan, and the income and value of same, are not
granted as consideration for, or in connection with, any service you may provide
as a director of any Subsidiary or affiliate of the Company;

(j)        unless otherwise provided in the Plan or by the Company in its
discretion, the RSU and the benefits evidenced by this Agreement do not create
any entitlement to have the RSU or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of Common Stock;
and

(l)        the following provisions apply only if you are providing services
outside the United States:

(A)        the RSU and the shares of Common Stock subject to the RSU, and the
income and value of same, are not part of normal or expected compensation or
salary for any purpose; and

(B)        the Company Group shall not be liable for any foreign exchange rate
fluctuation between your local currency and the United States Dollar that may
affect the value of the RSU or of any amounts due to you pursuant to the
settlement of the RSU or the subsequent sale of any shares of Common Stock
acquired upon settlement;

(C)        no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSU resulting from your Termination of Employment, and in
consideration of the grant of the RSU to which you are otherwise not
entitled, you irrevocably agree never to institute any claim against the Company
Group, waive your ability, if any, to bring any such claim, and release the
Company Group from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, you shall be deemed irrevocably to have agreed not to pursue such
claim and agree to execute any and all documents necessary to request dismissal
or withdrawal of such claim.

8.        Plan Governs.  This RSU award is granted under and governed by the
terms and conditions of the Plan. By execution of this Agreement, you consent to
the provisions of the Plan and this Agreement. Defined terms used herein shall
have the meaning set forth in the Plan, unless otherwise defined herein.

 

4        



--------------------------------------------------------------------------------

9.           Section 409A.   To the extent applicable, this Agreement and the
RSUs shall be interpreted in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretive guidance issued
thereunder. This RSU award is not intended to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code and the Department
of Treasury regulations and other interpretive guidance issued thereunder. For
purposes of Section 409A of the Code (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), each payment that
you may be eligible to receive under this Agreement shall be treated as a
separate and distinct payment.

10.                       Data Protection. 

(a)        You hereby explicitly and unambiguously consent to the collection,
use and transfer, in electronic or other form, of your personal data as
described in this Agreement and any other RSU grant materials by the Company
Group for the exclusive purpose of implementing, administering and managing your
participation in the Plan.

(b)        You understand that the Company Group may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Common
Stock or directorships held in the Company, details of all RSUs or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.

(c)        You understand that Data will be transferred to E*TRADE Securities
LLC, or such other stock plan service provider as may be selected by the Company
in the future, which is assisting the Company with the implementation,
administration and management of the Plan. You understand that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than your country. You understand that you may request a
list with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize the Company
Group, E*TRADE Securities LLC and any other possible recipients which may assist
the Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that if you reside outside the United
States, you may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data, or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing your local human resources representative. Further, you understand
that you are providing the consents herein on a purely voluntary basis. If you
do not consent, or if you later seek to revoke your consent, your employment
status or service and career with the Employer will not be adversely affected;
the only adverse consequence of refusing or withdrawing your consent is that the
Company would not be able to grant you RSUs or other equity awards, or
administer or maintain such awards. Therefore, you understand that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative. This Section applies to information held, used or disclosed in
any medium.

11.           Governing Law and Venue.

 

5        



--------------------------------------------------------------------------------

(a)        The RSU grant and the provisions of this Agreement are governed by,
and subject to, the laws of the State of California, without regard to the
conflict of law provisions, as provided in the Plan.

(b)        For purposes of any action, lawsuit or other proceedings brought to
enforce this Agreement, relating to it, or arising from it, the parties hereby
submit to and consent to the sole and exclusive jurisdiction of the courts of
San Diego County, California, or the federal courts for the United States for
the Southern District of California, and no other courts, where this grant is
made and/or to be performed.

12.         Language.    If you have received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

13.         Electronic Delivery and Acceptance.   The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. You hereby consent to receive
such documents by electronic delivery and agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

14.         Severability.   The provisions of this Agreement are severable, and
if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

15.         Appendix.   Notwithstanding any provisions in this Agreement, the
RSU grant shall be subject to any special terms and conditions set forth in any
Appendix to this Agreement for your country. Moreover, if you relocate to one of
the countries included in the Appendix, the special terms and conditions for
such country will apply to you, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Agreement.

16.         Imposition of Other Requirements.   The Company reserves the right
to impose other requirements on your participation in the Plan, on the RSU and
on any shares of Common Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

17.         Waiver.    You acknowledge that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by you or any
other Grantee.

18.         Insider Trading Restrictions/Market Abuse Laws.    You acknowledge
that, depending on your country of residence, you may be subject to insider
trading restrictions and/or market abuse laws, which may affect your ability to
acquire or sell shares of Common Stock or rights to shares of Common Stock under
the Plan during such times when you are considered to have “inside information”
regarding the Company (as defined by the laws in your country). Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy. You further acknowledge that it is your responsibility to comply with
any applicable restrictions, and you are advised to speak to your personal
advisor on this matter.

19.         Foreign Asset / Account Reporting Requirements.  You acknowledge
that your country may have certain foreign asset and/or account reporting
requirements and exchange controls which may affect your

 

6        



--------------------------------------------------------------------------------

ability to acquire or hold shares of Common Stock under the Plan or cash
received from participating in the Plan (including from any dividends received
or sale proceeds arising from the sale of shares of Common Stock) in a brokerage
or bank account outside your country. You understand that you may be required to
report such accounts, assets or related transactions to the tax or other
authorities in your country. You also may be required to repatriate sale
proceeds or other funds received as a result of your participation in the Plan
to your country through a designated bank or broker and/or within a certain time
after receipt. In addition, you may be subject to tax payment and/or reporting
obligations in connection with any income realized under the Plan and/or from
the sale of shares of Common Stock. You acknowledge that it is your
responsibility to be compliant with all such requirements, and you are advised
to speak to your personal advisor on this matter.

 

7        



--------------------------------------------------------------------------------

VIASAT, INC.

1996 EQUITY PARTICIPATION PLAN

APPENDIX TO THE

RESTRICTED STOCK UNIT AWARD AGREEMENT

(GLOBAL VERSION)

FOR GRANTEES OUTSIDE THE U.S.

Terms and Conditions

This Appendix includes additional terms and conditions that govern the RSUs
granted to you under the Plan if you reside in one of the countries listed
below. Certain capitalized terms used but not defined in this Appendix have the
meanings set forth in the Plan and/or the Agreement.

Notifications

This Appendix also includes information regarding exchange controls and certain
other issues of which you should be aware with respect to your participation in
the Plan. The information is based on the securities, exchange control and other
laws in effect in the respective countries as of May 2016. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
you not rely on the information in this Appendix as the only source of
information relating to the consequences of your participation in the Plan
because the information may be out of date at the time that you vest in the
RSUs.

In addition, the information contained herein is general in nature and may not
apply to your particular situation, and the Company is not in a position to
assure you of any particular result. Accordingly, you are advised to seek
appropriate professional advice as to how the relevant laws in your country may
apply to your situation.

Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, transfer employment to another country after
the Grant Date, or are considered a resident of another country for tax or
exchange control purposes, the information contained herein may not be
applicable to you.

AUSTRALIA

Notifications

Australian Offer Document.   This offer of RSUs under the Plan is intended to
comply with the provisions of the Corporations Act 2001, ASIC Regulatory Guide
49 and ASIC Class Order CO 14/1000. Additional details are set forth in the
Offer Document for the offer of RSUs to Australian-resident employees, which
will be provided to you with the Agreement.

Exchange Control Information.   Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers. The Australian
bank assisting with the transaction will file the report. If there is no
Australian bank involved in the transfer, you will be required to file the
report.

GERMANY

Notifications

 

8        



--------------------------------------------------------------------------------

Exchange Control Notification.  Cross-border payments in connection with the
sale of securities in excess of €12,500 must be reported monthly to the German
Federal Bank. You are responsible for satisfying the reporting obligation and
must file the report electronically by the fifth day of the month following the
month in which the payment is made. A copy of the form can be accessed via the
German Federal Bank’s website at www.bundesbank.de and is available in both
German and English. No report is required for payments less than €12,500.

INDIA

Notifications

Exchange Control Information.   Indian residents must repatriate to India any
proceeds from the sale of shares of Common Stock acquired under the Plan within
90 days of receipt and any cash dividends paid upon such shares of Common Stock
within 180 days of receipt. If you repatriate funds pursuant to these
requirements, the bank where the foreign currency is deposited will provide you
with a foreign inward remittance certificate (“FIRC”). You should maintain the
FIRC as evidence of the repatriation of funds in the event the Reserve Bank of
India or the Employer requests proof of repatriation.

Foreign Asset /Account Reporting.  Indian residents are required to declare any
foreign bank accounts and assets (including shares of Common Stock acquired
under the Plan) on their annual tax returns. You should consult with your
personal tax advisor to ensure compliance with applicable reporting obligations.

IRELAND

Terms and Conditions

Nature of Grant.  This section supplements Section 7(l)(C) of the Agreement:

By accepting the RSUs, you acknowledge, understand, and agree that the benefits
received under the Plan will not be taken into account for any redundancy or
unfair dismissal claim.

Notifications

Director Notification Obligation.   Directors, shadow directors and secretaries
of the Company’s Irish Subsidiary or affiliate corporation whose interest in the
Company represents more than 1% of the Company’s voting share capital are
subject to certain notification requirements under the Irish Companies
Act. Directors, shadow directors and secretaries must notify the Irish
Subsidiary or affiliate corporation in writing of their interest in the Company
(e.g., RSUs, shares of Common Stock, etc.), when he or she becomes aware of the
event giving rise to the notification requirement, or when he or she becomes a
director or secretary if such an interest exists at that time. This notification
requirement also applies with respect to the interests of a spouse or children
under the age of 18 (whose interests will be attributed to the director, shadow
director or secretary).

UNITED KINGDOM

Terms and Conditions

In the United Kingdom, only Employees are eligible to be granted RSUs pursuant
to the following additional terms:

 

9        



--------------------------------------------------------------------------------

Responsibility for Taxes.  This section supplements Section 6 of the Agreement:

You agree that if you do not pay or the Employer or the Company does not
withhold from you the full amount of income tax that you owe due to the vesting
of the RSUs, or the release or assignment of the RSUs for consideration, or the
receipt of any other benefit in connection with the RSUs (the “Taxable Event”)
within 90 days after the end of the tax year in which the Taxable Event occurs
or such other period specified in Section 222(1)(c) of the U.K. Income Tax
(Earnings and Pensions) Act 2003 (the “Due Date”), then the amount that should
have been withheld shall constitute a loan owed by you to the Employer,
effective as of the Due Date. You agree that the loan will bear interest at the
then current rate of Her Majesty’s Revenue and Customs (“HMRC”) and will be
immediately due and repayable by you, and the Company and/or the Employer may
recover it at any time thereafter by withholding the funds from salary, bonus or
any other funds due to you by the Employer, by withholding in shares of Common
Stock issued upon vesting and settlement of the RSUs or from the cash proceeds
from the sale of shares or by demanding cash or a cheque from the
Participant. You also authorize the Company to delay the issuance of any shares
of Common Stock to you unless and until the loan is repaid in full.

Notwithstanding the foregoing, if your are a director or executive officer (as
within the meaning of Section 13(k) of the Exchange Act), the terms of the
immediately foregoing provision will not apply. In the event that you are a
director or executive officer and income tax is not collected from or paid by
you by the Due Date, the amount of any uncollected income tax may constitute a
benefit to you on which additional income tax and national insurance
contributions may be payable. You acknowledge that the Company or the Employer
may recover any such additional income tax and national insurance contributions
at any time thereafter by any of the means referred to in Section 6 of the
Agreement. However, you are primarily responsible for reporting and paying any
income tax and national insurance contributions due on this additional benefit
directly to HMRC under the self-assessment regime.

RSUs Payable in Shares.  Notwithstanding any discretion in the Plan or anything
to the contrary in the Agreement, RSUs do not provide any right for you to
receive a cash payment; the RSUs are payable in shares of Common Stock only.

 

10        